Citation Nr: 0725873	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-30 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for alcoholism.

2. Entitlement to service connection for a psychiatric 
disorder, other than alcoholism, including depression and a 
psychotic depressive reaction.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The veteran, who is the appellant, had active service from 
November 1975 to September 1976, from January 1977 to January 
1979, and from May 1979 to May 1981.  The veteran also had 
periods of unverified service in the Reserves. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in September 2003, of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1. In January 2003 the veteran filed a claim of service 
connection for alcoholism.

2. Alcoholism was caused by or made worse by a service-
connected disability.  

3. A psychiatric disorder, other than alcoholism, was not 
affirmatively shown to have been present in service; a 
psychiatric disorder, other than alcoholism, including 
depression, first documented after service, is unrelated to 
an injury or disease of service origin.

4. Hypertension was not affirmatively shown to be present 
during service; hypertension was not manifest to a 
compensable degree within one year of separation from 
service; and current hypertension, first documented after 
service beyond the one-year presumptive period for 
hypertension as a chronic disease, is unrelated to an injury 
or event of service origin.

5. Gout was not affirmatively shown to be present during 
service; gout as not manifest to a compensable degree within 
one year of separation from service; current gout, first 
documented after service beyond the one-year presumptive 
period for gout as a chronic disease, is unrelated to an 
injury or event of service origin; and gout is unrelated to a 
service-connected disability.


CONCLUSIONS OF LAW

1. The claim of service connection for alcoholism has no 
legal merit.  38 U.S.C.A. §§ 105, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301, 3.303, 3.307, 3.309, 
3.10(m) (2006). 

2. A psychiatric disorder, other than alcoholism, including 
depression and a psychotic depressive reaction, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3. Hypertension was not incurred in or aggravated by service 
and hypertension as a chronic disease may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4. Gout was not incurred in or aggravated by service, gout as 
a chronic disease may not be presumed to have been incurred 
in service, and gout was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2003, in December 2005, and in March 
2006.  The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified of the evidence needed to substantiate 
the claim of secondary service connection, namely, evidence 
of current disability was caused or aggravated by any already 
service connected disability.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  

The veteran was asked to submit any evidence that would 
include that in his possession.  The notices included the 
degree of disability assignable and the provision for the 
effective date of the claims, that is, the date of receipt of 
the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the degree of disability assignable was 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing defect 
was cured without prejudice to the veteran because he had a 
meaningful opportunity to participate effectively in the 
processing of the claims as he had the opportunity to submit 
additional argument and evidence and the claims were 
readjudicated after the content-complying VCAA notice.  As 
the timing error did not affect the essential fairness of the 
adjudication of the claims, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records, including his records from Portsmouth Naval 
Hospital, and VA records.  As to the claim for service 
connection for a psychiatric disorder, the RO also afforded 
the claimant a VA examination.  As the veteran has not 
identified any additional evidence pertinent to the claims 
and as there are no additional records to obtain, the Board 
concludes that no further assistance to the appellant in 
developing the facts pertinent to the claims are required to 
comply with the duty to assist. 

As to the claims of service connection for hypertension and 
gout, VA has not conducted medical inquiry in the form of a 
VA compensation examination in an effort to substantiate the 
claims because there is no medical evidence that establishes 
that the veteran suffered an event or disease in service 
associated with hypertension and gout and the veteran is not 
service connected for hypertension, which he is claiming 
caused gout.  Under these circumstances, a medical 
examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Alcoholism

As for claims of service connection for disability due to 
alcohol abuse filed after October 31, 1990, the law prohibits 
an award of VA compensation for such disability, whether the 
claim is based on a theory of direct or secondary service 
connection.  38 U.S.C.A. §§ 105(a), 1131; 38 C.F.R. 
§§ 3.1(m), 3.301, 3.310(a); VAOPGCPREC 11-96; VAOPGCPREC 2-
97; Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

A claimant may be granted service connection for purposes of 
obtaining VA benefits other than compensation if entitlement 
to secondary service connection for alcohol abuse is 
demonstrated pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 2-
98 (Feb. 10, 1998); VAOPGCPREC 7-99 (June 7, 1999); Barela v. 
West, 11 Vet. App. 280 (1998).

The veteran filed his claim of service connection for service 
connection for a psychiatric disorder diagnosed as, among 
other things, alcoholism in January 2003.  

The law prohibiting an award of VA compensation for 
disability due to alcoholism, whether the claim is based on 
direct or secondary service connection, applies to claims 
filed after October 31, 1990.  Therefore, regardless of the 
character or quality of any evidence that the veteran might 
submit, alcoholism that was incurred during military service 
cannot be recognized as a disability for which service 
connection may be granted.  38 U.S.C.A. §§ 105, 1131; 
38 C.F.R. § 3.1(m), 3.301, 3.310(a). 

Accordingly, the claim of service connection for alcoholism 
lacks legal merit. Sabonis v. Brown, 6 Vet. App. 426, 460 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the grounds of lack of 
legal merit). 

Although service connection may be granted under 38 C.F.R. 
§ 3.310(a) for the purpose of benefits other than 
compensation, no evidence has been presented suggesting a 
relationship between service-connected residuals of a right 
hand fracture and a fungal infection of the feet and 
alcoholism.  

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131. 

For a veteran who served 90 days or more of active service 
during a war period or after December 31, 1946, there is a 
presumption of service connection for hypertension or gout, 
if the disability is manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310. 

Factual Background 

The service medical records, including examinations, dated in 
May 1975, March 1976, November 1976, and April 1979, are 
negative for a complaint, finding, history, or treatment 
related to hypertension or gout. 

The service medicals show that the veteran was hospitalized 
at Portsmouth Naval Hospital from July 1979 to September 1979 
with a diagnosis, on admission, of reactive depression and an 
immature personality disorder, which, on discharge from the 
hospital was changed to psychotic depressive reaction.  

Hypertension was noted in September 2001. 

VA records, dated from August 2002 to November 2005, document 
dysthymia in March 2004, hypertension in August 2002, and 
gout in May 2003. 

In May 2003, a VA physician expressed the opinion that gout 
was probably secondary to hypertension. 

On VA psychiatric examination in April 2005, after a review 
of the record on appeal and examination of the veteran, the 
diagnoses were alcohol abuse and dysthmia by history.  The 
examiner expressed the opinion that it is at least as likely 
as not that all of this veteran's self-described psychosocial 
problems were the result of alcoholism.

Analysis

Neither depression, hypertension, nor gout was affirmatively 
shown to have had its onset during service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).

Moreover, there is no competent medical evidence that links 
current depression, hypertension, or gout to an injury or 
disease of service origin.  

Furthermore, neither hypertension nor gout as a chronic 
disease was manifested during the one-year presumptive period 
following service in May 1981.  38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

As for the diagnosis of a psychotic depressive reaction, 
documented during service in 1979, the record after service 
does not document the diagnosis of a psychosis and the VA 
examiner expressed the opinion that all of the veteran's 
psychiatric problems were residuals of his alcoholism.  
Therefore, since a condition precedent to prevail on a claim 
service connection is the presence of a current disability 
and since there is no diagnosis of a psychosis after service, 
the reasonable inference is that the diagnosis of alcoholism 
represents a correction of an error in the prior diagnosis. 

As for service connection for gout secondary to hypertension 
or a service-connected disability, hypertension is not a 
service-connected disability and there is no evidence that 
the residuals of a fractured right hand or a fungal infection 
of the feet caused or aggravated gout.  Therefore, since a 
condition precedent to prevail on a claim for secondary 
service connection is the disability being caused or 
aggravated by an already service-connected disability, there 
is no factual or legal basis to support the claim of 
secondary service connection.

While the veteran is competent to describe symptoms of an 
injury or illness, once the veteran goes beyond the 
description of symptoms to expressing an opinion that 
involves a question of medical causation, competent medical 
evidence is required to substantiate the claims because 
medical causation involves medical knowledge of accepted 
medical principles pertaining to the history, manifestation, 
clinical course, and character of an illness, which is beyond 
the competency of a layperson because such is not capable of 
lay observation.  As a layperson the veteran is not competent 
to offer an opinion on medical causation, therefore his 
statements do not constitute favorable evidence to 
substantiate the claims.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

As the Board may consider only independent medical evidence 
to support its findings on a question involving medical 
causation and as there is no favorable medical evidence to 
support the claims, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for alcoholism is denied. 

Service connection for a psychiatric disorder, other than 
alcoholism, including depression and a psychotic depressive 
reaction, is denied.

Service connection for hypertension.

Service connection for gout is denied.


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


